Case: 17-10509      Document: 00514345758        Page: 1     Date Filed: 02/12/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                     No. 17-10509
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 12, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
CHARGING BISON, L.L.C.,

                                                Plaintiff–Appellant,

versus

INTERSTATE BATTERY FRANCHISING & DEVELOPMENT,
INCORPORATED,

                                                Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CV-3479




Before REAVLEY, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

      Charging Bison, L.L.C., and Interstate Battery Franchising & Develop-
ment, Incorporated, entered into a franchise agreement under which the


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-10509    Document: 00514345758     Page: 2   Date Filed: 02/12/2018



                                 No. 17-10509
former would operate a retail battery store. That agreement, still in effect,
includes an arbitration clause but with a carveout for disputes “involving the
propriety of any termination.”    Charging Bison claimed it was entitled to
termination and damages because, among other things, Interstate Battery had
procured the agreement by fraud. Interstate responded by demanding arbitra-
tion. Charging Bison moved to stay arbitration on the ground that its demand
for termination fell within the carveout.

      In a careful Memorandum Opinion and Order, the district court denied
Charging Bison’s motion to stay arbitration. The court properly noted that
“[w]hen addressing questions of arbitrability, whether the parties have agreed
to arbitrate a particular dispute, all doubts concerning the scope of the arbi-
tration clause . . . should be resolved in favor of arbitration” (citing Supreme
Court decisions). The court ruled that “the plain meaning of [the carveout pro-
vision] does not cover anticipatory terminations of the franchise agreement.”

      We have examined the briefs, the applicable law, and pertinent parts of
the record and have heard the arguments of counsel. The district court was
correct to rule that arbitration must proceed as a matter of law. The order
denying a stay of arbitration is AFFIRMED, essentially for the reasons com-
prehensively stated by the district court.




                                       2